PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/231,386
Filing Date: 8 Aug 2016
Appellant(s): Hassan et al.



__________________
John G. Posa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 6 requires the housing to be "implanted in subcutaneous tissue, muscle, fat, joint spaces, or a body cavity" and thus positively recites human body parts. Appellant can overcome this rejection by amending the claim to say that the “housing is configured to be implanted in subcutaneous tissue, muscle, fat, joint spaces, or a body cavity”.

(2) Response to Argument
With regard to appellant’s arguments found in section A of the Appeal Brief:
These arguments are not found persuasive. While the examiner does not necessarily disagree with the statement that “the leap between an intraperitoneal insulin infusion device and an entirely implantable device that can administer epinephrine… is entirely non-obvious”, the examiner points out that Flaherty (US 2004/0010207 A1, cited in previous office actions and hereinafter ‘Flaherty’) is not solely directed to an insulin infusion device. Flaherty specifically points out that its device can be used to monitor different physiological parameters and treat other conditions including allergic reactions (see paragraphs 0008, 0012, 0057, 0079 and claim 3 of Flaherty). Furthermore, Flaherty clearly lays out how The local processor 71 can be programmed to initiate the injection of the infusion transcutaneous member 63 based on physiological parameters detected by the sensor transcutaneous member 65.  In this case, when a physiological parameter being monitored by the sensor transcutaneous member 65 reaches or exceeds a predetermined threshold, the local processor 71 will initiate the injection of infusion transcutaneous member 63, to facilitate the delivery of fluid to the person for the treatment of the condition associated with the physiological parameter being monitored”. Though Flaherty gives an example related to blood sugar and insulin, based off the above, one having ordinary skill in the art would understand that if treating another condition (for example, an allergic reaction), than these substances would be substituted for substances related to that particular condition and thus the examiner is currently of the stance that Flaherty provides an enabling disclosure for treating these other conditions (with the secondary references providing further teaching as to how to treat anaphylaxis).
With regard to appellant’s statement that “Neither Ricotti [(a reference previously cited)] nor Flaherty [describe] high-volume instantaneous delivery systems of the type needed to treat anaphylaxis. To my knowledge insulin pumps are not built to have the reservoir capacity or the delivery rate required for anaphylaxis”, appellant continually suggests that the only substance Flaherty is capable of delivering is insulin. However this is not the case, Flaherty points out in multiple instances that insulin is merely one example of a medication that can be delivered (see at least para 0003, 0079).  The claim makes no mention of any particular reservoir capacity or delivery rate, therefore the appellant has not established what values for these variables would be necessary for treating anaphylaxis. Since Flaherty clearly discloses treatment of allergic reactions as a possibility, the examiner will assume that Flaherty possesses and/or is capable of the appropriate reservoir capacity and flow rate.
With regard to appellant’s arguments related to the memory of Flaherty and the secondary reference Hyde (founds on pages 7-8 of Appeal Brief), these arguments are not persuasive. The Hyde reference was cited because it specifically discloses known biomarker molecules related to allergic and/or anaphylactic reactions (see para 0020, 0027, 0041, 0055 of Hyde). As noted in the previous rejection, it would have been obvious to one having ordinary skill in the art to configure Flaherty such that the detector of Flaherty is operative to detect a physical or chemical biomarker molecule such as those The device can be configured to be implanted relative to an organ or tissue in the subject.  In an aspect, the device is extracorporeal.  The extracorporeal device can include, but is not limited to, a dialysis device, hemoperfusion device, apheresis device, intravenous device, or patch device” (para 0027). Even if Hyde discloses a large list of possible applications, this means that more biomarkers and more possible conditions are known to one of ordinary skill in the art which can be detected. 
The examiner also disagrees with appellant’s arguments that Flaherty does not disclose a memory. Paragraph 0079 of Flaherty explicitly recites “The local processor 71 can be programmed to initiate the injection of the infusion transcutaneous member 63 based on physiological parameters detected by the sensor transcutaneous member 65.  In this case, when a physiological parameter being monitored by the sensor transcutaneous member 65 reaches or exceeds a predetermined threshold, the local processor 71 will initiate the injection of infusion transcutaneous member 63, to facilitate the delivery of fluid to the person for the treatment of the condition associated with the physiological parameter being monitored”. The presence of a program that initiates injections based on thresholds of detected physiological parameters indicates the presence of a memory to store the program and/or relevant threshold values, i.e. the presence of the program is not possible without some form of memory storing the program.
With regard to appellant’s arguments that Flaherty teaches away from full implantation, the examiner disagrees. The disclosure of Flaherty of its device being used for transcutaneous delivery and as a skin-attached device is not the same as teaching away from implantation (and thus Flaherty does not provide any explicit indication that its device could not be modified to be implanted).


With regard to appellant’s arguments found in section B of the Appeal Brief:
  The examiner did not intend for providing “treatment in those areas” to mean that only specific areas of the body are intended to be cured, but rather meant that providing treatment in a specific area with a device that performs injections is another way of saying administering an injection in a specific area. As pointed out previously, Forsell teaches that the treatment area is important. E.g. see, paragraph [0048] which recites “Depending on the individual treatment, it may be advantageous to implant the infusion device within fat tissue or intramuscularly or adjacent a blood vessel or the gastro-intestinal or urinary tract, such as the patient's kidneys, so that the infusion liquid will be injected into the tissue, the muscles or directly into the blood vessel, gastrointestinal tract or urinary tract.  The advantages that may be obtained by a proper choice of location of the infusion device are various and may include better resorption of the drugs when delivered directly so that the drugs will act more quickly and/or may be delivered at a higher dose”. “Providing treatment in those areas” refers to where the medication is administered. Even if an allergic reaction is widespread, an appropriate area must be chosen for the administration of medication to be given in order to provide the best possible resorption of drugs.

With regard to appellant’s arguments found in section C of the Appeal Brief:
These arguments are not persuasive. The fact that the combination of Flaherty/Hyde/Forsell teaches detection of parameters/biomarkers related to anaphylaxis (see rejection of claim 1) and that EhrenKranz teaches histamine as a known indicator of anaphylaxis (para 0029 of EhrenKranz), does present a prima facie obviousness and motivation for modifying Flaherty/Hyde/Forsell such that the detector is operative to detect histamine. The same can be said for use of antihistamines which are taught by EhrenKranz as an agent for treating anaphylaxis (see para 0029 of EhrenKranz). The appellant has not provided persuasive reasoning to warrant withdrawal of the rejection which combines a known/obvious device already noted as being capable of treating anaphylaxis with the known indicator of histamine and treatment agent of antihistamine.



With regard to appellant’s arguments found in section D of the Appeal Brief:
These arguments are not persuasive. The fact that the combination of Flaherty/Hyde/Forsell teaches treatment of anaphylaxis (see rejection of claim 1) and that Wilmot does teach epinephrine as a known substance for treatment of anaphylaxis (see para 0099, 0144, 0145 of Wilmot) does present a prima facie obviousness and motivation for modifying Flaherty/Hyde/Forsell to use epinephrine. The appellant further argues that “Appellant is not using dictionary.com for a definition of prima facie, but rather, is using decided case law such as Graham v. John Deere Co., 383 U.S. 1”. The examiner has reproduced the background for determining obvious established in Graham v. John Deere Co below:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 the rejection of claim 3 clearly follows the above factual inquiries. I.e. the four paragraphs in the rejection of claim 3 mirror the four factual inquiries above and the requirements for establishing obviousness found in Graham v. John Deere Co. are satisfied.

With regard to appellant’s arguments found in section E of the Appeal Brief:
These arguments are not persuasive. The rejection of claim 7 did not state that the motivation was simply “Providing information to a user” as applicant suggests, but rather the rejection of claim 7 stated “It would have been obvious to one having ordinary skill in the art, based off the teachings of Ricotti, to include circuitry within the modified version of Flaherty capable of communicating status or operation external to a body in which the system is implanted to make it so the system of Flaherty could be monitored while inside the body.” The examiner also disagrees with appellant’s statement that none of the cited references teach status or operational information including a medication level of a reservoir and with applicant’s statement that “the Examiner’s proposed definition of ‘status or operational information’ is unreasonable and unacceptable”. Paragraph [0055] of Ricotti teaches “The central control unit also provides for the monitoring of the insulin level present in the tank 102 of the infusion group 100 and the residual battery level, and transmits this information to the external control unit 300 in a wireless manner through its communication unit 107” (emphasis added). The examiner believes the level of a medication within a reservoir to fall within the broadest reasonable interpretation of “status or operational information”.

With regard to appellant’s arguments found in section F of the Appeal Brief:
These arguments are not persuasive. The appellant states “The embodiments of Flaherty that incorporate a remote control presumably provide all of the functions necessary for Flaherty's intended operation. There is no need for a ‘larger multi-function device.’” This does not mean however, that one having ordinary skill in the art could not be motivated to improve/alter the device in a manner noted in the claim rejections. Incorporation of Flaherty’s remote control into a multi-function device such as a cell phone or laptop as taught by Shen et al. (US 2011/0144540 A1, cited previously and hereinafter ‘Shen’) could provide many additional benefits to the current design of Flaherty. For example, one having ordinary skill in the art would recognize a cell phone as providing the additional benefit of communication between patient/doctor/caretaker/etc… that the current remote control of Flaherty does not provide.

With regard to appellant’s arguments found in section G of the Appeal Brief:
The appellant’s statements related to the examiner’s previous mention of St. Regis are not persuasive. MPEP 2144 VI. B. further explains with regard to “Duplication of Parts”: 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

The addition of more reservoirs to respond to subsequent, independent reactions is not a new or separate function and do not provide a new and unexpected result. Additional reservoirs would still be providing the same functionality of the first reservoir (i.e. each reservoir provides the same functionality of treating an episode of anaphylaxis).
motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn” I.e. even if the applicant has identified that “If a user experiences multiple allergic or anaphylactic reactions in a row, it may be essential that additional reservoirs are provided to ensure adequate treatment in the event that a single reservoir is depleted”, this does not mean that the prior art cannot use another motivation to arrive at the claimed invention. As noted in the rejection of claim 11, Heruth et al. (US 2004/0220518 A1, cited previously and hereinafter ‘Heruth’) teaches a benefit of providing additional reservoirs: “In such a system with multiple implanted reservoirs, two reservoirs of the two or more reservoirs contain different drugs that may, e.g., be in drug solutions having different densities. In another alternative, two reservoirs of the two or more reservoirs may contain the same drug in two different drug solutions having different densities" (para 0030; also see para 0122). One having ordinary skill in the art would thus have motivation to use additional reservoirs in view of Heruth for the purpose of providing solutions in different densities for treating different conditions/severities of conditions.

With regard to appellant’s arguments found in section H of the Appeal Brief:
The appellant argues that “Mo’s generalizations offer no specifics in relation to Appellant’s claimed subject matter”. These arguments are not persuasive. The examiner believes Mo et al. (US 2015/0374262 A1, cited previously and hereinafter ‘Mo’) and Adler et al. (US 2010/0152713 A1, cited previously and hereinafter ‘Adler’) to make obvious the limitations of claim 1 as noted in the rejection found in the Final Office action, and that Mo’s clear indication of use for treating anaphylaxis is more than just a generalization.
The examiner did not solely interpret Data Collection Module 50 of Mo as the “memory” as appellant appears to suggest. The examiner noted, in the rejection, “see para 0037; program logic of the controller effectively constituting a memory as it includes instructions to control communications module based on sensor activity”. Therefore the stored program logic was/is interpreted as constituting a memory 
The examiner disagrees with appellant’s arguments that “Mo also does not teach ‘a dispensing mechanism in communication with the processor, the dispensing mechanism being operative to dispense the appropriate dosage of the medication in response to the detection of the allergic reaction.” Paragraph 0040 of Mo, as cited in the Final Rejection, states “Another example may be a device for administering epinephrine or other agent in order to counteract, prevent, reverse, or treat, physiological activities detected, or adverse chemical agents or analytes detected.  In one embodiment, the implantable sensor device may be configured to include such components for dispensing or releasing an agent in response to a stimulus detected by the sensor(s).  Again, such components may include an active agent to be released or dispensed, a reservoir for holding such, and a release mechanism for releasing such.  Further, such components would be operatively coupled to the controller module and the controller module equip with program logic sufficient to direct release of the active agent upon detection of the physiologic activity, adverse chemical agent, or analyte”. This is a direct teaching that the dispensing mechanism of Mo is in communication with the processor (controller module 70) and that the dispensing mechanism is operative to dispense the appropriate dosage of the medication in response to the detection of the allergic reaction.
The examiner disagrees with the following:
The Examiner admits that “Mo is not explicit to the reservoir or the dispensing mechanism being contained within the housing. However Mo teaches “The housing can be adapted to protect various components of the sensor device from bodily fluids’’ (para 0027). It thus would have been obvious to one having ordinary skill in the art to further contain the reservoir and dispensing mechanism in the housing for the purpose of protecting those components from bodily fluids.” This logic does not follow. Adapting the housing to protect various components of the sensor device from bodily fluids in no way provides support for including a reservoir and a dispensing mechanism within the housing. Nor would this non-obvious addition provide Appellant’s claim limitation of the dispensing mechanism being in communication with the processor.

As noted above, the dispensing mechanism of Mo is already in communication with the processor. Furthermore, the logic does follow when Mo teaches that its housing can be adapted to protect various components of the sensor device from bodily fluids, i.e. placing the reservoir and the dispensing mechanism in the housing would protect those parts from bodily fluids.
The examiner also disagrees with appellant’s statement on page 19 stating “This is tantamount to saying that it would have been obvious to show precisely what Mo does not show. Adler does not provide prima facie evidence that Mo should disagree with itself.” The examiner did not suggest that Mo should disagree with itself, and is confused by what applicant even means by this. The examiner cited Adler to show that there is prior art that teaches alternative placements of sensors, and that one having ordinary skill in the art could have decided between various, effective placements of their sensors without interfering with the sensor’s required functions.

With regard to appellant’s arguments found in section I of the Appeal Brief:
The fact that the combination of Mo/Adler teaches detection of parameters/biomarkers related to anaphylaxis (see rejection of claim 1) and that EhrenKranz teaches histamine as a known indicator of anaphylaxis (para 0029 of EhrenKranz) does present a prima facie obviousness and motivation for modifying Mo/Adler such that the detector is operative to detect histamine. The same can be said for use of antihistamines which are taught by EhrenKranz as an agent for treating anaphylaxis (see para 0029 of EhrenKranz). The appellant has not provided persuasive reasoning to warrant withdrawal of the rejection which combines a known/obvious device already noted as being capable of treating anaphylaxis with the known indicator of histamine and treatment agent of antihistamine.

With regard to appellant’s arguments found in section J of the Appeal Brief:
These arguments are similar to those made in section H. The examiner thus reiterates his belief that Mo and Adler make obvious the limitations of claim 14 as noted in the rejection found in the Final Office action, and that Mo’s clear indication of use for treating anaphylaxis is more than just a generalization.
The examiner did not solely interpret Data Collection Module 50 of Mo as the “memory” as appellant appears to suggest. The examiner noted, in the rejection, “see para 0037; program logic of the 
The examiner also disagrees with applicant’s arguments that “Mo makes in [sic] clear that sensor activity only controls the communications module 60”. Paragraph 0040 of Mo, as cited in the Final Rejection, states “Another example may be a device for administering epinephrine or other agent in order to counteract, prevent, reverse, or treat, physiological activities detected, or adverse chemical agents or analytes detected.  In one embodiment, the implantable sensor device may be configured to include such components for dispensing or releasing an agent in response to a stimulus detected by the sensor(s).  Again, such components may include an active agent to be released or dispensed, a reservoir for holding such, and a release mechanism for releasing such.  Further, such components would be operatively coupled to the controller module and the controller module equip with program logic sufficient to direct release of the active agent upon detection of the physiologic activity, adverse chemical agent, or analyte”. This is a direct teaching that sensor activity controls (either directly or indirectly) more than just the communications module 60.
The examiner disagrees with the following:
The Examiner admits that “Mo is not explicit to the reservoir or the dispensing mechanism being contained within the housing. However Mo teaches “The housing can be adapted to protect various components of the sensor device from bodily fluids’’ (para 0027). It thus would have been obvious to one having ordinary skill in the art to further contain the reservoir and dispensing mechanism in the housing for the purpose of protecting those components from bodily fluids.” This logic does not follow. Adapting the housing to protect various components of the sensor device from bodily fluids in no way provides support for including a reservoir and a dispensing mechanism within the housing. Nor would this non-obvious addition provide Appellant’s claim limitation of the dispensing mechanism being in communication with the processor.

As noted above, the dispensing mechanism of Mo is already in communication with the processor. Furthermore, the logic does follow when Mo teaches that its housing can be adapted to protect various components of the sensor device from bodily fluids, i.e. placing the reservoir and the dispensing mechanism in the housing would protect those parts from bodily fluids.
prima facie evidence that Mo should disagree with itself.” The examiner did not suggest that Mo should disagree with itself, and is confused by what applicant even means by this. The examiner cited Adler to show that there is prior art that teaches alternative placements of sensors, and that one having ordinary skill in the art could have decided between various, effective placements of their sensors without interfering with the sensor’s required functions.
The applicant argues (on page 22 of the appeal brief) that “Mo is not specifically configured to detect the know indicator of anaphylaxis of histamine and provide appropriate treatment based off that detection”. The examiner agrees, and this is why the EhrenKranz reference which teaches histamine as a known indicator of anaphylaxis was cited. As the rejection indicates, it would have been obvious to one having ordinary skill in the art to modify Mo in view of Adler with EhrenKranz such that the detector is operative to detect a level of histamine indicative of an anaphylactic reaction, the memory specifically stores histamine biomarker detection information, and the processor is operative to determine that a predetermined threshold of severity of the anaphylactic reaction has occurred based upon the histamine biomarker detection information stored in the memory. One would have been motivated to do so in order to modify Mo/Adler, which already teaches identification of physiological conditions based on sensor feedback and treatment of those conditions (see above-cited sections of Mo), such that Mo is specifically configured to detect the known indicator of anaphylaxis of histamine and provide appropriate treatment based off that detection.
As to the rejection of claim 15, the applicant argues “As to claim 15, it cannot be said that the reservoir disclosed by Mo has sufficient capacity to store multiple dosages of epinephrine to be dispensed independently since the claim gives no indication as to how much epinephrine constitutes each dosage (i.e. any amount of epinephrine in the reservoir could be considered as constituting multiple dosages without a specific teaching as to what amount constitutes a dosage)”, yet offers no argument as to why this cannot be said.
As to the rejection of claim 16, the applicant argues “As to claim 16, Mo’s ‘communications circuitry’ does not read on Appellant’s specific claim limitations” but offers no further explanation. The 

With regard to appellant’s arguments found in section K of the Appeal Brief:
The examiner disagrees with the appellant’s statement that:
 It would not have been obvious to one having ordinary skill in the art to modify Mo/Adler/EhrenKranz with Chan to meet this limitation. One would not have been motivated “to keep track of how much epinephrine is still remaining in the reservoir (see para 0050 of Chan)” since the primary references are specific with respect to epinephrine in general and therefore wold have no motivation to “track it.”

First, the statement of “the primary references are specific with respect to epinephrine in general” appears contradictory/unclear because the applicant appears to be saying that the references are specific with respect to epinephrine but also only refer to epinephrine in general. Second, the examiner is still of the stance that one having ordinary skill in the art would have been motivated to modify Mo/Adler/EhrenKranz with Chan such that the status or operational information includes the level of epinephrine remaining in a reservoir. One would have been motivated to do so in order to keep track of how much epinephrine is still remaining in the reservoir (see para 0050 of Chan).


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of 
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/James D Ponton/
Examiner, Art Unit 3783

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/KIESHA R BRYANT/            Director, Art Unit 3700                                                                                                                                                                                            
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783      
                                                                                                                                                                                      /MICHAEL J TSAI/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.